As filed with the Securities and Exchange Commission on December13, 2013 Registration No.333-186158 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933[X] Pre-Effective Amendment No. 3 Post-Effective Amendment No. [ ] FIRSTHAND TECHNOLOGY VALUE FUND, INC. (Exact Name of Registrant as Specified in Charter) 150 Almaden Blvd., Suite 1250, San Jose, California 95113 (Address of Principal Executive Offices) (408) 886-7096 (Registrant’s Telephone Number, including Area Code) Kevin M. Landis Firsthand Capital Management, Inc. 150 Almaden Blvd., Suite 1250 San Jose, California 95113 (Name and Address of Agent for Service) Copies to: Kelvin K. Leung, Esq. Firsthand Capital Management, Inc. 150 Almaden Blvd., Suite 1250 San Jose, California 95113 David A. Hearth, Esq. Paul Hastings LLP 55 Second Street, 24th Floor San Francisco, California 94105 John F. Della Grotta, Esq. Paul Hastings LLP 695 Town Center Drive, 17th Floor Costa Mesa, California 92626 Approximate Date of Proposed Public Offering: From time to time after the effective date of this Registration Statement. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following box. [X] It is proposed that this filing will become effective (check appropriate box): [ ] when declared effective pursuant to section 8(c). CALCULATION OF REGISTRATION FEE UNDER THE SECURITIES ACT OF 1933 Title of Securities Being Registered Amount Being Registered (1)(2) Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Prices (3) Amount of Registration Fee Common Stock $.001 par value per share (4) Subscription Rights Total $20,460 (5) Subject to Note 3 below, there is being registered hereunder a presently indeterminate number of shares of common stock to be offered on an immediate, continuous or delayed basis. Subject to Note 3 below, there is being registered hereunder a presently indeterminate number of subscription rights as may be sold, from time to time, representing rights to purchase shares of common stock. Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act of 1933.In no event will the aggregate initial offering price of all securities offered from time to time pursuant to the prospectus included as a part of this Registration Statement exceed $150,000,000. Includes shares that the underwriters have the option to purchase solely to cover over-allotments, if any. Fee previously paid. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until this Registration Statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this prospectus supplement is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. Subject to Completion Dated December 13, 2013 BASE PROSPECTUS FIRSTHAND TECHNOLOGY VALUE FUND, INC. Common Stock Subscription Rights Firsthand Technology Value Fund, Inc. (“we,” “us,” “our,” the “Company,” the “Fund,” or “SVVC”) is an externally managed, closed-end, non-diversified management investment company organized as a Maryland corporation that has elected to be treated as a business development company under the Investment Company Act of 1940, as amended (the “1940 Act”). Our investment objective is to seek long-term growth of capital. There can be no assurance that we will achieve our investment objective.We intend to invest at least 80% of our net assets in equity securities of technology companies (as defined below), including cleantech companies.We expect to emphasize technology companies that we believe hold the greatest potential for capital appreciation. We focus our investments in private companies and in public companies with market capitalizations of less than $250 million.Our investment activities are managed by Firsthand Capital Management, Inc. (“FCM” or the “Investment Adviser”). We may offer, from time to time, shares of our common stock ($0.001 par value per share) or subscription rights, which we refer collectively, as the “securities,” in one or more offerings. We may offer our common stock in amounts, at prices and on terms set forth in a prospectus supplement to this prospectus. You should read this prospectus and the related prospectus supplement carefully before you decide to invest in any of our securities. We may offer and sell our securities to or through underwriters or dealers, “at the market” to or through an existing trading market or otherwise directly to one or more purchasers, including existing stockholders in a rights offering, or through agents or through a combination of methods of sale. If an offering of our common stock or subscription rights involves any underwriters, dealers or agents, then the applicable prospectus supplement will name the underwriters, dealers or agents and will provide information regarding any applicable purchase price, fee, commission or discount arrangements made with those underwriters, dealers or agents or the basis upon which such amount may be calculated. For more information about the manners in which we may offer our common stock, see “Plan of Distribution.” We may not offer or sell our Securities through agents, underwriters or dealers without delivery of a prospectus supplement. (continued on the following page) Investing in our securities involves a high degree of risk.Before buying any shares, you should read the discussion of the material risks of investing in our securities, in “Risk Factors” beginning on page14 of the prospectus.You should consider carefully these risks together with all of the other information contained in this prospectus and any prospectus supplement before making a decision to purchase our securities. Neither of the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 201_ Shares of our common stock are listed on the NASDAQ Global Market under the symbol “SVVC.”The net asset value of our common stock as of September 30,2013 was $26.20 per share and the last sale price per share as of that date was $24.48.See “Market and Net Asset Value Information.” Shares of closed-end investment companies and business development companies, like ours, frequently trade at a discount to their net asset value. If our common stock trades at a discount to our net asset value, the risk of loss may increase for purchasers of our common stock, especially for those investors who expect to sell their common stock in a relatively short period after purchasing shares in this offering.See “Risks Factors – Risks Related to Any Future Offering - Our common stock may trade at a discount/premium to our net asset value.” The market price of our common stock also may be affected by such factors such as distributions that we may make to our shareholders or significant trading in one or more of our portfolio securities immediately prior to their initial public offering, at times causing the market price to rise and, at times, causing the market price to decrease, upon the completion of a company’s initial public offering; in each case, such events are, in turn, affected by expenses, the stability of our distributions, liquidity and market supply and demand.See “Risk Factors—Risks Related to Our Investments; - we may invest in micro-cap public companies and companies we may hope will have successful initial public offerings.”; “Risks Relating to Our Business Structure – We may experience fluctuations in our quarterly results;” and “Risks Relating to Any Future Offerings - “- the market price of our common stock may fluctuate significantly. This prospectus contains important information you should know before investing in our securities. Please read it before you invest and keep it for future reference. We file annual, quarterly and current reports, proxy statements and other information about us with the Securities and Exchange Commission (the “SEC”).This information will be available free of charge by contacting us at 150 Almaden Boulevard, Suite 1250, San Jose, California 95113, by telephone at (408) 886-7096, or on our website at http://www.firsthandtvf.com. Information contained on our website is not incorporated by reference into this prospectus, and you should not consider that information to be part of this prospectus.The SEC also maintains a website at http://www.sec.gov.You also may e-mail requests for these documents to publicinfo@sec.gov. or make a request in writing to the SEC’s Public Reference Room, treet, N.E., Room 1580, Washington, D.C. 20549-0112. This prospectus is part of a registration statement that we have filed with the SEC, using the “shelf” registration process. Under the shelf registration process, we may offer, from time to time, separately or together in one or more offerings the securities described in this prospectus.The securities may be offered at prices at prices and on terms described in one or more supplements to this prospectus. This prospectus provides you with a general description of the securities that we may offer. Each time we use this prospectus to offer securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement also may add, update or change information contained in this prospectus. This prospectus, together with any prospectus supplement, sets forth concisely the information about us that a prospective investor ought to know before investing. You should read this prospectus and the related prospectus supplement before deciding whether to invest and retain them for future reference. Neither our common stock nor subscription rights represent a deposit or obligation of, and are not guaranteed or endorsed by, any bank or other insured depository institution, and they are not federally insured by the Federal Deposit Insurance Corporation, the Federal Board or any other governmental agency. TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 FORWARD-LOOKING STATEMENTS 7 FEES AND EXPENSES 8 FINANCIAL HIGHLIGHTS 10 MARKET AND NET ASSET VALUE INFORMATION 11 USE OF PROCEEDS 13 RISK FACTORS 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 26 DISTRIBUTIONS 38 BUSINESS 39 PORTFOLIO COMPANIES 47 MANAGEMENT 48 CERTAIN RELATIONSHIPS 59 CONTROL PERSONS AND PRINCIPAL STOCKHOLDERS 59 DETERMINATION OF NET ASSET VALUE 61 DIVIDEND REINVESTMENT PLAN 64 MATERIAL U.S. FEDERAL INCOME TAX CONSIDERATIONS 65 DESCRIPTION OF OUR CAPITAL STOCK 70 DESCRIPTION OF OUR SUBSCRIPTION RIGHTS 78 PLAN OF DISTRIBUTION 80 REGULATION 84 CUSTODIAN, TRANSFER, AND DISTRIBUTION PAYING AGENT AND REGISTRAR 89 BROKERAGE ALLOCATION AND OTHER PRACTICES 89 LEGAL MATTERS 89 EXPERTS 89 You should rely only on the information contained in this prospectus. We have not authorized anyone to provide you with additional information, or information different from that contained in this prospectus or to make representations to matters not stated in this prospectus. If anyone provides you with different or additional information, you should not rely on it. You should not assume that the information contained in this prospectus is accurate as of any date other than the date on the front of this prospectus.Our business, financial condition, results of operations and prospectus may have changed since that date.We are not making an offer to sell these securities in any jurisdiction where the offer or sale is not permitted or where the person making the offer or sale is not qualified to do so or to any person to whom it is not permitted to make such offer or sale. PROSPECTUS SUMMARY This summary highlights some of the information in this prospectus. It is not complete and may not contain all of the information that you may want to consider. You should read carefully the more detailed information set forth under “Risk Factors” and the other information included in this prospectus. Except where the context suggests otherwise, the terms “we,” “us,” “our,” the “Company,” the "Fund", or“SVVC” refer to Firsthand Technology Value Fund, Inc.; “FCM” or “Investment Adviser” refer to Firsthand Capital Management, Inc. Firsthand Technology Value Fund, Inc. Firsthand Technology Value Fund, Inc. is an externally managed, closed-end, non-diversified management investment company organized as a Maryland corporation that has elected to be treated as a business development company under the 1940 Act.We intend to elect to be treated for tax purposes as a regulated investment company, or RIC, under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”) and to qualify annually thereafter. SVVC was incorporated under the Maryland General Corporation Law in April 2010 and acquired its initial portfolio of securities through the reorganization (the “Reorganization”) of Firsthand Technology Value Fund (“TVF”), an open-end mutual fund and a series of Firsthand Funds, into SVVC.The Reorganization was completed on April 15, 2011 and SVVC commenced operations on April18, 2011. Our investment objective is to seek long-term growth of capital.There can be no assurance that we will achieve our investment objective.Under normal circumstances, we will invest at least 80% of our net assets for investment purposes in technology companies.We consider technology companies to be those companies that derive at least 50% of their revenues from products and/or services within the information technology sector and in the “cleantech” sector.Information technology companies include, but are not limited to, those focused on computer hardware, software, social networking, telecommunications, networking, Internet, and consumer electronics. While there is no standard definition of cleantech, it is generally regarded as including goods and services designed to harness renewable energy and materials, eliminate emissions and waste, and reduce the use of natural resources. In addition, under normal circumstances we will invest at least 70% of our total assets in privately held companies and public companies with market capitalizations of less than $250 million. We anticipate that our portfolio will be primarily composed of equity and equity derivative securities of technology and cleantech companies (as defined above).We expect that these investments will range between $1 million and $10 million each, although this investment size will vary proportionately with the size of our capital base.We acquire our investments through direct investments in private companies, negotiations with selling shareholders, and in organized secondary marketplaces for private securities. Our current focus is on investing in late-stage private companies, particularly those with potential for near-term realizations by way of an IPO or acquisition. While our primary focus is to invest in illiquid private technology and cleantech companies, we may also invest in micro-cap publicly-traded companies. In addition, we may invest up to 30% of the portfolio in opportunistic investments that do not constitute the private companies and micro-cap public companies described above. These other investments may include investments in securities of public companies that are actively traded. These other investments may also include investments in high-yield bonds, distressed debt or securities of public companies that are actively traded, and securities of companies located outside of the United States. 1 Our Portfolio Investments As of September 30, 2013, we held $109.7 million in investment securities, and held total gross assets of $225.4 million.Our top five equity holdings as of that date were: Company Sector/Industry Value Percent of Total Gross Assets 1. Facebook Social Networking 13.4% 2. Twitter Social Networking 10.9% 3.
